ORDER

PER CURIAM.
Appellant, Che Wallace, pled guilty to a charge of sale of a controlled substance. He received a suspended sentence and was placed on probation for two years. He admitted to violating the terms of his probation and was sentenced to ten years in the Missouri Department of Corrections. Appellant filed a Motion to Vacate, Set Aside or Correct the Judgment or Sentence pursuant to Rule 24.035 which was dismissed as having been filed untimely. He appeals.
We have reviewed the briefs and legal file and no error of law appears. No jurisprudential purpose would be served by a written opinion. We affirm the judgment pursuant to Rule 84.16(b).